ORDER
Counsel for defendant having made application to the Court for a correction of a factual recitation in the opinions of the Court in respect of defendant’s appeal,
And the Court having been informed that the deadline has passed for making changes in the volume of New Jersey Reports that contains the opinions in the within matter, which are reported at 163 N.J. 565, 751 A.2d 40 (2000),
And the Court having determined that the opinions should be corrected through this Order, which is to be published in the next volume of New Jersey Reports,
And good cause appearing;
IT IS ORDERED that in respect of the majority opinion, the following paragraph is to be substituted for the last paragraph on page 579, 751 A.2d 40:
Believing that Mrs. Place was feigning death when she remained motionless, defendant, hoping to frighten her into getting up, threatened to sexually assault her if she did not comply. Sexual contact was evidenced by sperm found on Mrs. Place’s body during the autopsy. A tan belt retrieved from Mrs. Place’s raincoat, which the State medical examiner referred to as a ligature, impeded Mrs. Place’s breathing because it pushed her tongue to the side.
and it is further
ORDERED that in respect of the dissenting opinion, the third and fourth sentences in the last paragraph on page 649, 751 A.2d 40 have been combined to read as follows:
*554Thereafter, because Papasawas thought Mrs. Place might be feigning death, he took preparatory steps threatening to sexually assault her, hoping to trick her into acknowledging that she was awake.